Citation Nr: 1140845	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1957 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In his VA Form 9, the Veteran requested a Board hearing.  Prior to the scheduling of a Board hearing, the Veteran withdrew his request in March 2009.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  The earliest credible evidence of record of tinnitus is in approximately 2005 or 2006, more than 40 years after separation from service.

2.  The preponderance of the evidence is against a finding that the Veteran has tinnitus causally related to active service.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's tinnitus, which was initially demonstrated years after service, is causally related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2006, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

The claims file includes a VA memorandum on unavailability of records and a Social Security Administration (SSA) response to a VA records request.  Both reflect that the SSA records are unavailable due to their destruction. 

A VA examination and opinion with respect to the issue on appeal was obtained in April 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service and post service acoustic trauma, and audiological testing results.  Rationale was provided for the opinion proffered.  The examiner could not provide an etiology for the Veteran's tinnitus without resort to mere speculation; however, he was able to opine that it was less likely as not causally related to military service.  The Board finds this to be an adequate opinion.  A VA examiner need not opine as to the exact cause of a Veteran's disability.  "The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition."  See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (201a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has tinnitus as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., tinnitus).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, an April 2007 VA examination report reflects a diagnosis of subjective tinnitus.  Therefore, the Board finds that the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's active duty STRS are negative for any complaints of, or treatment for, tinnitus.  The Veteran's DD 214 indicates that he was a light weapons infantryman.  It is also noted that he had approximately seven years of service.  The Board finds that exposure to acoustic trauma in service as a light weapons infantryman is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

As noted above, the claims file includes an April 2007 VA examination report.  The report reflects that the Veteran reported noise exposure in service and post service noise exposure with power tools and shotgun use.  The examiner opined that it was less likely than not that the Veteran's tinnitus was causally related to active service.  The examiner's opinion was based, in part, on the Veteran's statement as to onset of tinnitus within the last two years, the length of time since separation from service, and the possible etiologies of aging/ age related hearing loss, and civilian noise exposure.  

The Board has also considered whether there has been a continuity of symptomatology since service.  However, the Veteran himself has reported that his tinnitus had its onset only within the last several years, which is consistent with the clinical evidence of record.

In this regard, the Board again notes that the Veteran's STRs are negative for any complaints of tinnitus.  A September 1994 VA medical record reflects that the Veteran had a complaint that his right ear "opens, closes, and crackles".  Upon examination, a small amount of cerumen was observed.  There was no pain or tenderness.  The Veteran stated his ear "pops" when he swallows, yawns, etc.  There was no drainage.  The assessment was congestion of the right ear.  The clinical recommendation was that he try nasal drops.  Significantly, no complaints of ringing in his ears was reported.

March 1998 VA medical records reflect that the Veteran complained of intermittent feelings of fullness and "popping" in the right ear.  Again, no complaints of ringing in the ears was noted.  Similarly, in March 2005, the Veteran requested an evaluation for a hearing problem.  He noted hearing loss was prevalent in his right ear.  He did not note any tinnitus. 

A June 2005 VA examination report, however, reflects that the Veteran reported "an occasional clicking sound in the right ear, which he has noticed for the past year, as well as an occasional gurgling or crackling sound in the right ear.  He states that these sounds occur approximately once a month."  The examiner noted that this was not typical of tinnitus due to noise exposure.  

An October 2006 private medical record reflects a diagnosis of tinnitus.  Another October 2006 private record reflects that the Veteran had had " a long history hearing loss in the left ear, but recently he has started to have a steady noise in that ear. . . . His tinnitus is constant and is a white noise."  It was noted that he had sensorineural hearing loss, probably noise induced with tinnitus.  The examiner did not state if it was "probably" in-service or post-service noise induced.

December 2006 private medical correspondence reflects that the Veteran has tinnitus in the left ear.  The examiner did not opine as to any etiology of the tinnitus.  

As noted above, the April 2007 VA examination report reflects the opinion of the examiner that the Veteran's tinnitus was less likely as not causally related to military service. 

It is clear from this record that the earliest credible evidence of tinnitus is in approximately 2005 or 2006, more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted, the onset of 2005 suggested in his treatment records is consistent with the Veteran's own report, in April 2007, that the onset of tinnitus was no more than two years earlier, or approximately 2005.  

In sum, the preponderance of the credible lay evidence is against a finding that the Veteran's tinnitus had its onset in service, and the preponderance of the medical evidence is against finding that the disability is causally related to active service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current tinnitus to service, the initial clinical demonstration of tinnitus approximately 40 years after separation from service is too remote to be reasonably related to service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


